Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 11 May 2022. Claims 1-9, 12, and 14-16 remain pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim 1 to recite thus introducing new considerations as follows under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph.
Applicants amendments have failed to satisfactorily address the objection to the specification as set forth in paragraph 7 of the previous FINAL office action on the merits.
Applicants amendments filed 11 May 2022 to each of claims 1, and 5 & 15 have failed to satisfactorily address the rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 10 and 11 of the previous FINAL office action on the merits.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants have amended the independent claims 1 and 7 to each recite:
    PNG
    media_image1.png
    224
    801
    media_image1.png
    Greyscale

The specification, as originally filed, does not identify a “fourth” group, and as such, does not support the invention as is now claimed. 
    PNG
    media_image2.png
    165
    620
    media_image2.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: the specification, as amended, contains chemical structural formulae having substituents with illegible subscripts. 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with formulae which are not clear, and/or exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, and/or inexact formulae cited in the specification include but are not limited to: 
    PNG
    media_image3.png
    347
    778
    media_image3.png
    Greyscale
in [0097] of the specification. Applicants’ amendment to [0100] is clear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5 and 15 have been amended to simply replace “to” in line 2, with –of--. Claims 5 (amended) and 15 (amended) are rejected as being vague and indefinite when they each recite “wherein the alkoxy group of B of the pillar[n]arene of the liquid crystal alignment material is attached to the first group of the additive” (emphasis added); the scope of the protection sought by the phrase “is attached to the first group of the additive” is not clear, especially since each of claims 1 and 7 recite that the “the pillar[n]arene is attached to the first group of the additive”. Claim 5 (amended) and 15 (amended) each fail to particularly point out and distinctly claim that the pillar[n]arene of formula II is attached to the first group of the additive via the alkoxy group B.
Response to Arguments
Applicant's arguments filed 11 May 2022, with respect to, to the effect that the claims as amended are clear, have been fully considered but they are not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722